  Case 2:19-mc-00008-RWT Document 1 Filed 10/09/19 Page 1 of 2 PageID #: 1




                     UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF WEST VIRGINIA
                                    ELKINS
PHILLIP HUDOK,
               Plaintiff,

 v.                                                     MISC. NO. 2:19MC8

DONALD TRUMP, et al.,

               Defendants.

  ORDER DIRECTING CLERK NOT TO FILE DOCUMENTS PURPORTING TO BE
             CONFIRMATION OF AN ARBITRATION AWARD
                   AND RETURN TO PHILLIP HUDOK

       On October 4, 2019, the Clerk at the Elkins point of holding Court received

documents purporting to be Confirmation of an Arbitration Award on behalf of Phillip

Hudok. On October 7, 2019, Mr. Hudok sent a letter to the clerk requesting information

on why his documents were not filed. Pursuant to 28 U.S.C. §1963,

              A judgment in an action for the recovery of money or property entered
              in any court of appeals, district court, bankruptcy court, or in the Court
              of International Trade may be registered by filing a certified copy of
              the judgment in any other district or, with respect to the Court of
              International Trade, in any judicial district, when the judgment has
              become final by appeal or expiration of the time for appeal or when
              ordered by the court that entered the judgment for good cause
              shown. Such a judgment entered in favor of the United States may be
              so registered any time after judgment is entered. A judgment so
              registered shall have the same effect as a judgment of the district
              court of the district where registered and may be enforced in like
              manner.
              A certified copy of the satisfaction of any judgment in whole or in part
              may be registered in like manner in any district in which the judgment
              is a lien.
              The procedure prescribed under this section is in addition to other
              procedures provided by law for the enforcement of judgments.


28 U.S.C. §1963. The documents received were not “…entered in any court of appeals,

district court, bankruptcy court, or in the Court of International Trade….” Id. In fact, this
  Case 2:19-mc-00008-RWT Document 1 Filed 10/09/19 Page 2 of 2 PageID #: 2



is purportedly an arbitration award not a judgment at all. Accordingly, it is

      ORDERED that the Clerk is DIRECTED not to file the documents purporting to be a

confirmation of an arbitration award and return them to Mr. Hudok.

       The Clerk of the Court is directed to mail a copy of this Order to parties who

appear pro se and any counsel of record, as applicable.

        DATED: 10-9-2019
